KLEIN, J.
Plaintiff, who was injured in an accident allegedly caused by the respondent, has filed a petition for mandamus or certiorari arguing that the trial court has denied plaintiff her right to inspect the public records of the defendant under Chapter 119, Florida Statutes.
Plaintiff initially sought production of documents through discovery, but then recognized that she would have greater access to defendant’s records under Chapter 119. Because she is not able to identify with specificity all of the defendant’s records which would pertain to its liability involving the condition of a road, plaintiff sought access to all of defendant’s records at defendant’s offices. Defendant contended that this would be disruptive, but offered to produce its records at an off-premises location for plaintiffs inspection. The trial court simply denied plaintiffs motion to compel without giving any reasons.
In Salvador v. Fennelly, 593 So.2d 1091 (Fla. 4th DCA 1992), a public records case, this court granted mandamus and ordered the trial court to set a hearing pursuant to section 119.11, Florida Statutes. Under that authority we grant mandamus and direct the trial court to hold such a hearing and determine if plaintiffs request to éx-amine defendant’s records at defendant’s offices should be granted, and if so, under what conditions. See § 119.07(l)(a) and (b).
SHAHOOD and TAYLOR, JJ., concur.